 



Exhibit 10.3
OMNITURE, INC.
JOHN R. PESTANA SEPARATION AGREEMENT
     THIS SEPARATION AGREEMENT (this “Agreement”) is made by and between
Omniture, Inc. (the “Company”), and John R. Pestana (“Executive”).
     WHEREAS, Executive is employed by the Company as its Executive Vice
President, Customer Success; and
     WHEREAS, Executive is resigning from his position as Executive Vice
President, Customer Success effective November 15, 2007.
     NOW THEREFORE, in consideration of the mutual promises made herein, the
Company and Executive (collectively referred to as “the Parties”) hereby agree
as follows:
     1. Termination of Employment. Executive hereby resigns his employment
effective upon November 15, 2007 (the “Termination Date”). Except as required by
COBRA and similar laws, Executive shall not be eligible to participate in the
Company’s employee and fringe benefit plans following the Termination Date.
     2. Transition Period. Executive agrees that, during the period commencing
with the signing of this Agreement by the Parties and ending on the Termination
Date (the “Transition Period”), he will use his best efforts on a full-time
basis to fulfill his duties and responsibilities as Executive Vice President,
Customer Success. During the Transition Period, Executive’s duties shall include
his regular duties as well as such assignments and responsibilities as are
reasonably assigned to him by the Company’s Board of Directors or Chief
Executive Officer.
     3. Severance/Retention Benefits.
          (a) Scheduled Termination. Executive is electing to terminate his
employment with the Company voluntarily, and he acknowledges and agrees that
this Agreement shall constitute notice of such termination for purposes of that
certain employment agreement by and between Executive and the Company originally
entered into as of April 21, 2004, and as amended and restated in its entirety
effective June 7, 2006 (the “Employment Agreement”). Executive and the Company
agree that Executive’s termination on the Termination Date (a “Scheduled
Termination”) shall not constitute a Constructive Termination, a Termination
without Cause or any other termination triggering severance benefits under the
terms of the Employment Agreement. Following such Scheduled Termination, and
subject to Executive executing a general release of all claims in the form
attached hereto as Exhibit A, and subject to Executive timely electing COBRA
continuation coverage under the Company’s group health, dental and/or vision
plans, the Company shall reimburse Executive 100% of the cost of the COBRA
premiums for Executive and his covered dependents for a period equal to the
lesser of (i) 18 months following the Termination Date, or (ii) the date upon
which Executive and his covered dependents become covered under substantially
similar plans of a successor employer.

 



--------------------------------------------------------------------------------



 



          (b) Early Termination. If, however, Executive’s employment with the
Company terminates prior to the Termination Date, then, Executive’s severance
benefits and obligations, if any, shall be governed by the terms of the
Employment Agreement. Executive further agrees that his and the Company’s
agreements hereunder and the Company’s reduction or restructuring of Executive’s
authority and duties during the Transition Period shall not constitute grounds
for either a Constructive Termination or a Termination Without Cause under the
Employment Agreement. Otherwise, the provisions of the Employment Agreement
remain in full force and effect.
     4. Costs. The Parties shall each bear their own costs, expert fees,
attorneys’ fees and other fees incurred in connection with this Agreement.
     5. At-Will Employment. Executive and the Company understand and acknowledge
that Executive’s employment with the Company constitutes “at-will” employment.
Subject to the Company’s obligation to provide severance benefits as specified
herein, Executive and the Company acknowledge that this employment relationship
may be terminated at any time, upon written notice to the other party, with or
without good cause or for any or no cause, at the option either of the Company
or Executive.
     6. Arbitration. The Parties agree that any and all disputes arising out of
the terms of this Agreement, their interpretation, and any of the matters herein
released, including any potential claims of harassment, discrimination or
wrongful termination shall be subject to binding arbitration, to the extent
permitted by law, as specified in the Employment Agreement.
     7. No Representations. Executive represents that he has had the opportunity
to consult with an attorney, and has carefully read and understands the scope
and effect of the provisions of this Agreement. Neither party has relied upon
any representations or statements made by the other party hereto which are not
specifically set forth in this Agreement.
     8. Severability. In the event that any provision hereof becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision.
     9. Entire Agreement. This Agreement, along with the Employment Agreement
(as amended hereby), the Proprietary Rights Agreement (as defined in the
Employment Agreement), the Executive’s equity compensation agreements and the
Change of Control Agreement by and between Executive and the Company represent
the entire agreement and understanding between the Company and Executive
concerning Executive’s transition and termination arrangements with the Company.
     10. No Oral Modification. This Agreement may only be amended in writing
signed by Executive and the Chief Executive Officer of the Company.
     11. Governing Law. This Agreement shall be governed by the internal
substantive laws, but not the choice of law rules, of the State of Utah.
     12. Effective Date. This Agreement is effective immediately after it has
been signed by both Parties.

-2-



--------------------------------------------------------------------------------



 



     13. Counterparts. This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.
     14. Voluntary Execution of Agreement. This Agreement is executed
voluntarily and without any duress or undue influence on the part or behalf of
the Parties, with the full intent of releasing all claims. The Parties
acknowledge that:
          (a) They have read this Agreement;
          (b) They have been represented in the preparation, negotiation, and
execution of this Agreement by legal counsel of their own choice or that they
have voluntarily declined to seek such counsel;
          (c) They understand the terms and consequences of this Agreement and
of the releases it contains;
          (d) They are fully aware of the legal and binding effect of this
Agreement.
     IN WITNESS WHEREOF, the Parties have executed this Agreement on the
respective dates set forth below.

                Dated: March 28, 2007  /s/ Joshua G. James       Joshua G.
James      Chief Executive Officer
Omniture, Inc.            Dated: March 28, 2007  /s/ John R. Pestana       John
R. Pestana, an individual         

-3-



--------------------------------------------------------------------------------



 



         

EXHIBIT A
OMNITURE, INC./JOHN R. PESTANA
RELEASE OF CLAIMS
     THIS RELEASE OF CLAIMS (this “Agreement”) is made by and between Omniture,
Inc. (the “Company”), and John R. Pestana (“Employee”).
     WHEREAS, Employee has agreed to enter into a release of claims in favor of
the Company upon certain events specified in the separation agreement by and
between Company and Employee (the “Separation Agreement”).
     NOW THEREFORE, in consideration of the mutual promises made herein, the
Parties hereby agree as follows:
     1. Termination. Employee’s employment from the Company was terminated
effective on November 15, 2007.
     2. Confidential Information. Employee shall continue to maintain the
confidentiality of all confidential and proprietary information of the Company
and shall continue to comply with the terms and conditions of the Employee
Invention Assignment and Confidentiality Agreement previously entered into by
Employee with the Company (the “Proprietary Rights Agreement”). Employee shall
return all the Company property and confidential and proprietary information in
his possession to the Company on the Effective Date of this Agreement.
     3. Payment of Salary. Employee acknowledges and represents that the Company
has paid all salary, wages, bonuses, accrued vacation, commissions and any and
all other benefits due to Employee.
     4. Release of Claims. Employee agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Employee by
the Company. Employee, on behalf of himself, and his respective heirs, family
members, executors and assigns, hereby fully and forever releases the Company
and its past, present and future officers, agents, directors, employees,
investors, shareholders, administrators, affiliates, divisions, subsidiaries,
parents, predecessor and successor corporations, and assigns, from, and agrees
not to sue or otherwise institute or cause to be instituted any legal or
administrative proceedings concerning any claim, duty, obligation or cause of
action relating to any matters of any kind, whether presently known or unknown,
suspected or unsuspected, that he may possess arising from any omissions, acts
or facts that have occurred up until and including the Effective Date of this
Agreement including, without limitation,
          (a) any and all claims relating to or arising from Employee’s
employment relationship with the Company and the termination of that
relationship;

 



--------------------------------------------------------------------------------



 



          (b) any and all claims relating to, or arising from, Employee’s right
to purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;
          (c) any and all claims for wrongful discharge of employment;
termination in violation of public policy; discrimination; breach of contract,
both express and implied; breach of a covenant of good faith and fair dealing,
both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; negligent or intentional misrepresentation;
negligent or intentional interference with contract or prospective economic
advantage; unfair business practices; defamation; libel; slander; negligence;
personal injury; assault; battery; invasion of privacy; false imprisonment; and
conversion;
          (d) any and all claims for violation of any federal, state or
municipal statute, including, but not limited to, Title VII of the Civil Rights
Act of 1964, the Civil Rights Act of 1991, the Age Discrimination in Employment
Act of 1967, the Americans with Disabilities Act of 1990, the Fair Labor
Standards Act, the Employee Retirement Income Security Act of 1974, the Worker
Adjustment and Retraining Notification Act and all amendments to each such Act
as well as the regulations issued thereunder;
          (e) any and all claims for violation of the federal, or any state,
constitution;
          (f) any and all claims arising out of any other laws and regulations
relating to employment or employment discrimination; and
          (g) any and all claims for attorneys’ fees and costs.
Employee agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released.
     5. Solicitation of Employees. I agree that for a period of 18 months
immediately following the termination of my relationship with The Company for
any or no reason, I shall not, directly or indirectly, (a) solicit, induce,
recruit or encourage any of the Company’s employees to leave their employment or
(b) attempt to solicit, induce, recruit or encourage, either for myself or for
any other person or entity, any of the Company’s employees to leave their
employment. During such 18-month period, I also will not solicit the services of
any former employee of the Company whose service with the Company has ended
within the prior 3 months.
     6. Non-Competition Covenants.
          (a) Omniture’s Business; Access to Confidential Information and Trade
Secrets. The Company is in the business of web analytics and on-line marketing
services. Employee recognizes that the Company’s business employs a unique and
specialized method of marketing, selling, hosting, delivery, and distributing
such products and services. Employee recognizes and

-2-



--------------------------------------------------------------------------------



 



acknowledges that he has, from time to time, come into possession of or had
access to information which the Company deemed confidential information to its
business operations and interests.
          (b) Covenant Against Competition. Employee agrees and covenants that
he will not, for 18 months following the Effective Date, do or undertake,
directly or indirectly, any of the following activities:
               (i) accept employment, as an agent, representative, consultant,
member, partner or in any other capacity, with any Competitive Business in the
Restricted Area;
               (i) operate, manage, or conduct a Competitive Business, either
alone or in conjunction with any person or entity, whether as an owner,
part-owner, affiliate, partner, agent, consultant, joint venturer, officer,
director or in any other capacity in the Restricted Area;
               (ii) divert or otherwise take away, or interfere with any
Customer of the Company so as to have a detrimental effect on the Company’s
business with that Customer. The term “Customer” shall mean any company or
business entity to which the Company sells or licenses products or services, or
with whom Employee had contact, or for whom Employee performed services during
his employment with the Company.
          (c) Competitive Business. The term “Competitive Business” refers to
any activities that are competitive to the Company, including, but not limited
to, any business or entity that markets, sells, hosts, delivers, or distributes
web analytics products or other online business optimization software or
services in the Restricted Area. Notwithstanding the foregoing restrictions,
Employee is permitted to work for a data hosting or storage provider whose
primary business is the hosting of third party products or services; provided
that such hosting or data storage provider does not create, develop, or market
web analytics products or other online business optimization software or
services (for example, Employee may work for a data center provider).
          (d) Restricted Area. The Restricted Area as used in this Agreement
shall mean any state, county, city or other recognized geographic area within
the United States, any territory of the United States or any foreign country in
which the Company is conducting or has conducted business at any time prior to
Employee’s separation from employment with the Company.
          (e) Reasonableness of Restrictions. Employee represents and warrants
to the Company that he has carefully read and considered the provisions of this
Section 6, and agrees that the restrictions set forth, including without
limitation the time period and geographical restrictions, are reasonable and
restrict Employee’s right to compete only to the extent necessary to protect the
valid and legitimate business interests of the Company. Employee further
represents and warrants to the Company that he understands the legal and other
consequences of entering into the covenants and agreements contained in this
Section 6. If any restriction, including but not limited to any time or
geographical restriction, contained in this Section 6 is deemed to be
unenforceable by a court of competent jurisdiction, then Employee and the
Company agree that such a court may modify and enforce such restrictions to the
extent it believes to be reasonable under the circumstances existing at that
time.

-3-



--------------------------------------------------------------------------------



 



          (f) Injunction. In the event of a breach or threatened breach by
Employee of the provisions of Section 6(b) above, the Company shall be entitled
to an injunction restraining Employee from engaging in competitive activities
prohibited by such paragraph. The parties hereto agree that a violation of such
provisions will cause immediate and irreparable damage to the Company. Nothing
contained herein shall prohibit the Company from also pursuing any other
remedies available at law, and no action by the Company in pursuing any other
remedies shall constitute an election to forego other remedies.
     7. No Pending or Future Lawsuits. Employee represents that he has no
lawsuits, claims, or actions pending in his name, or on behalf of any other
person or entity, against the Company or any other person or entity referred to
herein. Employee also represents that he does not intend to bring any claims on
his own behalf or on behalf of any other person or entity against the Company or
any other person or entity referred to herein.
     8. Application for Employment. Employee understands and agrees that, as a
condition of this Agreement, he shall not be entitled to any employment with the
Company, its subsidiaries, or any successor, and he hereby waives any right, or
alleged right, of employment or re-employment with the Company.
     9. No Cooperation. Employee agrees that he will not counsel or assist any
attorneys or their clients in the presentation or prosecution of any disputes,
differences, grievances, claims, charges, or complaints by any third party
against the Company and/or any officer, director, employee, agent,
representative, shareholder or attorney of the Company, unless under a subpoena
or other court order to do so.
     10. No Admission of Liability. Employee understands and acknowledges that
this Agreement constitutes a compromise and settlement of disputed claims. No
action taken by the Company, either previously or in connection with this
Agreement shall be deemed or construed to be (a) an admission of the truth or
falsity of any claims heretofore made or (b) an acknowledgment or admission by
the Company of any fault or liability whatsoever to the Employee or to any third
party.
     11. Costs. The Parties shall each bear their own costs, expert fees,
attorneys’ fees and other fees incurred in connection with this Agreement.
     12. Arbitration. The Parties agree that any and all disputes arising out of
the terms of this Agreement, their interpretation, and any of the matters herein
released, including any potential claims of harassment, discrimination or
wrongful termination shall be subject to binding arbitration, to the extent
permitted by law, as specified in the Separation Agreement.
     13. Authority. Employee represents and warrants that he has the capacity to
act on his own behalf and on behalf of all who might claim through him to bind
them to the terms and conditions of this Agreement.

-4-



--------------------------------------------------------------------------------



 



     14. No Representations. Employee represents that he has had the opportunity
to consult with an attorney, and has carefully read and understands the scope
and effect of the provisions of this Agreement. Neither party has relied upon
any representations or statements made by the other party hereto which are not
specifically set forth in this Agreement.
     15. Severability. In the event that any provision hereof becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision.
     16. Entire Agreement. This Agreement, along with the Separation Agreement,
the Proprietary Rights Agreement and Employee’s written equity compensation
agreements with the Company, represents the entire agreement and understanding
between the Company and Employee concerning Employee’s separation from the
Company.
     17. No Oral Modification. This Agreement may only be amended in writing
signed by Employee and the Chief Executive Officer of the Company.
     18. Governing Law. This Agreement shall be governed by the internal
substantive laws, but not the choice of law rules, of the State of Utah.
     19. Effective Date. This Agreement is effective immediately after it has
been signed by both Parties.
     20. Counterparts. This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.
     21. Voluntary Execution of Agreement. This Agreement is executed
voluntarily and without any duress or undue influence on the part or behalf of
the Parties hereto, with the full intent of releasing all claims. The Parties
acknowledge that:
          (a) They have read this Agreement;
          (b) They have been represented in the preparation, negotiation, and
execution of this Agreement by legal counsel of their own choice or that they
have voluntarily declined to seek such counsel;
          (c) They understand the terms and consequences of this Agreement and
of the releases it contains;
          (d) They are fully aware of the legal and binding effect of this
Agreement.

-5-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have executed this Agreement on the
respective dates set forth below.

     
Dated: March ___, 2007
   
 
   
 
  Joshua G. James
 
  Chief Executive Officer
 
  Omniture, Inc.
 
   
Dated: March ___, 2007
   
 
   
 
  John R. Pestana, an individual

-6-